DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, amendments and Arguments filed February 10, 2021.
3. Claims 1-9 are pending and rejected, and claims 2, 7 and 8 are independent. 
Response to Arguments
4. Applicant’s arguments filed February 10, 2021with respect to claims 1-8 have been considered, for the Examiner’s responses, please refer to discussions below.
Concerning the arguments that Yamamoto only discloses deleting the unnecessary words from the content, and does not disclose or suggest determining a certain "region" of the content as a separate and distinct step from the identification of the unnecessary words, where such determined region in each block of the content is not to be used or referred to in creating the index data (see paragraph [0026] of the published application), the Examiner respectfully agreed to.
In order to cure the above deficiency, the Examiner respectfully imported a reference published to FUJII. FUJII teaches excluding text data containing unnecessary, offensive to public or forbidden texts from being indexed. The text data 
As per the newly added claim 9, section cited from FUJII is believed meeting the required as recited in the claim.
Priority
5. Acknowledged is thus Application claims the benefit of priority under 35 U.S.C. 119(a)-(d) or (f), based on priority papers filed in parent Application No. 2019-049750, filed 03/18/2019 to JAPAN which is incorporated herein by reference for all purposes.

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claims 7, 1 and 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Yamamoto et al.: "ISOLATING DATA STORAGE MIRRORING OPERATIONS", (U.S. Application Publication US 20030220922 A1, filed March 28, 2003 and published November 27, 2003, hereafter "Yamamoto"), in view of
FUJII: "PROGRAM SEARCH DEVICE AND PROGRAM SEARCH METHOD", (U.S. Application Publication US 20120323564 A1, filed August 30, 2012 and published December 20, 2012).

As per claim 7, Yamamoto teaches a non-transitory computer readable medium storing a program that causes a computer to execute information             acquiring content for which index data is to be created (See [0116]-[0017] and [0127], A document acquisition block 21 of the accumulation block 11 acquires the documents not yet processed by the document acquisition block. Here the documents or the mail documents is the content acquired; and searching the associated information for the search words supplied from the document characteristics database creating block 24 and supplies the obtained index to the document characteristics database creating block);             dividing the content into predetermined blocks (See [0118], the supplied documents, the acquired content, are put into groups, the putting mail documents into groups teaches dividing content into mail documents  based on group. The mail documents is the predetermined blocks); 
store unnecessary term information specifying an unnecessary term among terms included in the content (See Fig. 13, [0169] and [0179], adding the word to be processed to the unnecessary word vector consisting of unnecessary words, before deleting from word from the word vector and, a record of words constituting the word vector. Adding word to vector reads on storing word vector, including 
wherein the unnecessary term is a term that is not to be registered in the index data (See [0120] and [0173], extracting the body of a document group (a topic) and performing morphological analysis on the extracted body to acquire words (or characteristic words). Words are classified into groups of word parts, however, the word parts other than nouns that cannot be used as keywords (hereafter also referred to as search words), they are deleted as unnecessary words from the keywords; and the topic word table 81, the word index table 91, and the topic evaluation value table 93).
Yamamoto does not explicitly teach refer to the unnecessary term information and determine a region in each block of the content that is not referred to when the index data of the content is created, wherein the determined region is separate and distinct from the unnecessary term.
However, as an analogous art on managing unnecessary text data, FUJII teaches refer to the unnecessary term information and determine a region in each block of the content that is not referred to when the index data of the content is created (See [0156], when the post data is used as index data, only the post data which has been processed to text data following the broadcasting code of ethics is used as index data, thereby excluding unnecessary text data, such as sentences which are offensive to public order and morals), wherein the determined region is 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine FUJII's teaching with Yamamoto reference because Yamamoto is dedicated to morphological analysis is performed on each piece of all electronic mail or the electronic mail mainly communicated within a certain period of time to extract words, and the occurrence frequency of each of the extracted words, and FUJII is dedicated to processing text data into index data according to an arbitrary sequence and use the index data for search, and combined teaching of the references, by excluding unnecessary terms and portions of content, would have enabled Yamamoto to prevent a significant increase in the amount of index data or prevent search accuracy from deteriorating due to unnecessary index data.

As per claim 1, the claim recites an information processing device comprising an information processing device comprising a processor (See Yamamoto: Figs. 1, blocks 21-25), configured to perform the processing operations as recited in claim 7 and as rejected under 35 U.S.C. § 103 as being unpatentable over Yamamoto in view 
Accordingly, claim 1 is rejected along the same rationale that rejected claim 7.

As per claim 8, the claim recites an information processing device comprising means (See Yamamoto: Figs. 1, blocks 21-25) for performing the processing operations as recited in claim 7 and as rejected under 35 U.S.C. § 103 as being unpatentable over Yamamoto in view of FUJII above. 
Accordingly, claim 8 is rejected along the same rationale that rejected claim 7.

As per claim 9, Yamamoto in view of FUJII teaches the information processing device according to claim 1, wherein the determined region is an entirety of a respective block of the content or a portion thereof depending on a number of the unnecessary term included in the respective block (See FUJII: [0035], while the number of forbidden words generated for a month is about 4000, the number of allowed words extracted in a general Japanese sentence group for a month is about 4,000,000).

6.2. Claim 2-6 are rejected under 35 U.S.C. § 103 as being unpatentable over
Yamamoto, as applied to claims 1 and 7-8 above, and in view of 
YASUHITO: "DEVICE, AND METHOD FOR FILTERING INFORMATION, AND 

As per claim 2, concerning “the information processing device according to claim 1, wherein the processor is configured to integrate an appearance frequency of the unnecessary term included in each block of the content, and determine the region in each block in accordance with the appearance frequency of the unnecessary term in the each block”, Yamamoto in view of FUJII teaches obtaining the occurrence frequency and the distribution over a plurality of documents of all words constituting each word vector 67 with the unnecessary words deleted (See Yamamoto: [0183]). 
However, Yamamoto in view of FUJII does not explicitly teach the information processing device according to claim 1, wherein the processor is configured to integrate an appearance frequency of the unnecessary term included in each block of the content, and determine the region in each block in accordance with the appearance frequency of the unnecessary term in the each block”, Yamamoto teaches obtaining the occurrence frequency and the distribution over a plurality of documents of all words constituting each word vector 67 with the unnecessary words deleted.
On the other hand, as an analogous art on content filtering and analysis, 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine YASUHITO in view of FUJII's teaching with Yamamoto by filtering document to more refined portion because Yamamoto is dedicated to morphological analysis is performed on each piece of all electronic mail or the electronic mail mainly communicated within a certain period of time to extract words, and the occurrence frequency of each of the extracted words, and YASUHITO is dedicated to filtering content having various structures expressed in a structured document according to the content of a document in a structure, and combined 

As per claim 3, Yamamoto in view of FUJII and further in view of YASUHITO teaches the information processing device according to claim 1, wherein the region is an entirety of each block or a part of each block (See YASUHITO: [0009], filtering processing of each of the content portions divided by the division means 13). 

As per claim 4, Yamamoto in view of FUJII and further in view of YASUHITO teaches the information processing device according to claim 1, wherein the processor is configured to generate the unnecessary term information in which a term selected by a user from the terms included in the content is set as the unnecessary term (See Yamamoto: [0130], computing the evaluation value of each of the words after removing the unnecessary words; and YASUHITO: [0030]-[0031], receiving the input of the evaluation information from the user (Step S 16). The input of the evaluation information ls performed via an input fom1 arranged in each of the articles of the content displayed on the display unit 15, and In order to update the filter information, for example, it is preferable to increase an unnecessary probability of a word included in an content po1tion indicating that the evaluation information is 

As per claim 5, Yamamoto in view of FUJII and further in view of YASUHITO teaches the information processing device according to claim 4, wherein the processor is configured to present to the user a term having an appearance frequency equal to or more than a predetermined threshold value among the terms included in the content as a candidate for the unnecessary term (See YASUHITO: [Claim 2], an unnecessary probability of the content part is calculated on the basis of an unnecessary probability of each decomposed character string, When the unnecessary probability is equal to or larger than a predetermined threshold value, filtering is performed by determining that the content portion is unnecessary; and Yamamoto: [0130], computing the evaluation value of each of the words after removing the unnecessary words). 

As per claim 6, Yamamoto in view of FUJII and further in view of YASUHITO teaches the information processing device according to claim 4, wherein processor is configured to prompt the user to specify the unnecessary term and a weight coefficient of the unnecessary term, and determine the region in each block in accordance with a value calculated by multiplying an appearance frequency of the 
References
7.1. The prior art made of record:
A. U.S. Patent Application Publication US-20030220922-A1.
C. U.S. Patent Application Publication US-20120323564-A1.
U. YASUHITO: "DEVICE, AND METHOD FOR FILTERING INFORMATION, AND PROGRAM ", (Japan Patent Application Publication 2010257412, filed April 28, 2009 and published November 11, 2010).
7.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
B. U.S. Patent Application Publication US-20110219000-A1.
Conclusion
8.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the 

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
April 1, 2021